Per Curiam.

This action was begun in December, 1913, for the recovery of five rugs alleged to have been delivered to defendant for cleaning in 1907. Issue was joined in March, 1914. Cross notices of trial were served for May, 1914, which resulted under the City Court calendar practice in the cause being first called in April, 1915, while plaintiff was absent from this country. Under the same practice the case reappeared automatically on one or two subsequent call calendars without any result. Issues as late as April 14, 1921, have been reached in their regular order and disposed of.
We think even without the affidavit of defendant showing the death and disappearance of witnesses and attorneys respectively from which the inevitable inference is that defendant would be seriously prejudiced by being called upon to try the case at this late date, that the mere narration of the dates and the length of plaintiff’s complete inaction in the premises shows convincingly an intention to abandon the litigation.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
All concur.
Order reversed.